IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RICHARD DEAN                         NOT FINAL UNTIL TIME EXPIRES TO
BONAVENTURA,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-5650
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 17, 2015.

An appeal from an order of the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Richard Dean Bonaventura, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C. J., MARSTILLER, and OSTERHAUS, JJ., CONCUR.